Per Curiam.

Appeal from a decision of the Unemployment Insurance Appeal Board disqualifying claimant from receiving benefits on the ground that he voluntarily left his employment without good cause and forfeiting benefits for 20 effective days because of a willful misrepresentation to obtain benefits. (Labor Law, § 593, subd. 1, par. [a]; § 594.) The board found credible the evidence “ that claimant voluntarily quit the job after he was given the choice of either working with a particular coworker or leaving the job” and properly held that his “inability to get along with a co-worker was a personal and noncompelling reason for leaving the job.” The finding of claimant’s willfully false statement was upon adequate evidence that he knew that he was not separated from the employment because of lack of work when he reported the reason thereof as “layoff, no work”. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur.